Case 4:19-cv-40103 Document 1-3 Filed 08/05/19 Page 1 of 9




                       Exhibit B
Case 4:19-cv-40103 Document 1-3 Filed 08/05/19 Page 2 of 9
Case 4:19-cv-40103 Document 1-3 Filed 08/05/19 Page 3 of 9
Case 4:19-cv-40103 Document 1-3 Filed 08/05/19 Page 4 of 9
Case 4:19-cv-40103 Document 1-3 Filed 08/05/19 Page 5 of 9
Case 4:19-cv-40103 Document 1-3 Filed 08/05/19 Page 6 of 9
Case 4:19-cv-40103 Document 1-3 Filed 08/05/19 Page 7 of 9
Case 4:19-cv-40103 Document 1-3 Filed 08/05/19 Page 8 of 9
Case 4:19-cv-40103 Document 1-3 Filed 08/05/19 Page 9 of 9
